DETAILED ACTION
Claims 1, 6-14, 16, 19-20 and 22-30 are presented for examination.
	Applicant’s Amendment filed September 22, 2021 has been entered into the present application.
	Claims 1, 6-14, 16, 19-20 and 22-30 are pending. Claims 29-30 are newly added. Claims 20 and 28 are amended.
Applicant’s arguments, filed September 22, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election of the invention of Group I (original claims 1-18), directed to a suspension of amorphous tolvaptan particles, hydroxypropyl methylcellulose (HPMC) and a solvent, and a method for producing the suspension, as stated in the reply filed December 27, 2016, which is still in effect over the claims.
At p.3 of the April 5, 2017 Office Action, Applicant was notified that the originally required election of a single disclosed species of polymer from instant claim 6 was withdrawn.
Accordingly, claim 19 remains withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Instant claims 1, 6-14, 16, 20 and 22-28, as well as newly added claims 29-30, circumscribe Applicant’s originally elected subject matter and such claims are herein acted on the merits infra.

Status of Rejections Set Forth in the Non-Final Office Action of March 22, 2021
	The rejection of claim 20 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.3-4 of the previous Office Action dated March 22, 2021, is now withdrawn in view of Applicant’s 
	The rejection of claim 28 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.4 of the previous Office Action dated March 22, 2021, is now withdrawn in view of Applicant’s amendment to claim 28 changing the dependency of such claim from claim 1 to claim 20, which now properly further limits the subject matter of claim 20.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation directed to the instantly claimed suspension, in which the polymer is at least one of HPC and HPMC, and “the weight ratio of the tolvaptan to the polymer in the particles containing amorphous tolvaptan (a) is 2:1 to 1:3” (claim 29).

At p.12, l.4-7 of the as-filed specification, Applicant discloses that, “The weight ratio of tolvaptan to polymer component in the particles is generally 1:0 to 1:4, preferably 8:1 to 1:4, more preferably 4:1 to 1:2, still more preferably 2:1 to 2:3, and particularly preferably 2:1 to 1:1”.
Such disclosure fails to provide adequate written support for Applicant to now claim that the weight ratio of tolvaptan to polymer (defined as at least one of HPC and HPMC) is 2:1 to 1:3 (claim 29). At best, Applicant’s originally filed disclosure teaches that the weight ratio of tolvaptan to polymer in the described particles is preferably 2:1 to 2:3 – but not 2:1 to 1:3, as now claimed. Applicant’s broadening of the weight ratio from the originally disclosed 2:3 to now recite 1:3 fails to be supported by the as-filed specification, in which only the ranges of 1:0 to 1:4, 8:1 to 1:4, 4:1 to 1:2, 2:1 to 2:3 and 2:1 to 1:1 were described. This concept, then, newly added in claim 29 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to the instantly claimed oral suspension, in which the polymer of the amorphous tolvaptan particles is at least one of HPC and HPMC, and “the weight ratio of the tolvaptan to the polymer in the particles containing amorphous tolvaptan (a) is 2:1 to 1:3” (claim 29). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1, 6-14, 16 and 22-27, as well as newly added claims 29-30, are rejected under 35 U.S.C. 103 as being unpatentable over Namburi et al. (U.S. Patent Application Publication No. 2008/0260837 A1; 2008) in view of Kondo et al. (WO 2009/001968 A1; 2009) and Doi et al. (JP 11-021241 A1; 1999, citing to Applicant’s English translation as provided with the 08/26/15 Information Disclosure Statement), 
further citing to European Medicines Agency (“CHMP Assessment Report for SAMSCA”, 2009) and Merriam-Webster (“Syrup”, Online) to show facts,
each already of record, for the reasons of record set forth at p.4-12 of the previous Office Action dated March 22, 2021, of which said reasons are herein incorporated by reference. 

Newly added claims 29-30 specify that the polymer of the particles is at least one of HPC or HPMC, and that “the weight ratio of the tolvaptan to the polymer in the particles containing amorphous tolvaptan (a)” is 2:1 to 1:3 (claim 29) or 2:1 to 1:1 (claim 30).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in formulating the amorphous tolvaptan in the aqueous suspension suggested by Namburi et al. in view of Kondo et al. and Doi et al. into a tolvaptan particle with HPC polymer in a weight ratio within the range of 2:1 to 1:3 tolvaptan to polymer (which constitutes a percentage range of 25-66.67% tolvaptan and 33.33-75% polymer; claim 29) or 2:1 to 1:1 tolvaptan to polymer (which constitutes a percentage range of 50-66.67% tolvaptan and 33.33-50% polymer; claim 30) because Doi et al. teaches that the weight ratio of tolvaptan to HPC polymer in his exemplified amorphous tolvaptan particles was 1:1 (in other words, 50% tolvaptan by weight to 50% HPC polymer by weight) and was effective to improve solubility and absorption of the amorphous tolvaptan particles when orally administered. Such weight ratio of 1:1 falls squarely within Applicant’s newly recited weight ratio ranges of newly added claims 29-30. It would, therefore, have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to modify the amorphous tolvaptan particles of the prior art aqueous suspension to further incorporate HPC polymer in a weight ratio of 1:1 (which falls clearly within the ranges of new claims 29-30) to modify the dissolution and absorption of the active pharmaceutical tolvaptan from the particles when orally administered. 

3.	Claim 20, and newly amended claim 28, are rejected under 35 U.S.C. 103 as being unpatentable over Namburi et al. (U.S. Patent Application Publication No. 2008/0260837 A1; 2008) in view of Kondo et al. (WO 2009/001968 A1; 2009) and Doi et al. (JP 11-021241 A1; 1999, citing to Applicant’s English translation as provided with the 08/26/15 Information Disclosure Statement), 

each already of record, for the reasons of record set forth at p.12-17 of the previous Office Action dated March 22, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 20 now clarifies that the particles consist of (i) amorphous tolvaptan and (ii) HPC or HPMC.
As the grounds for rejection clearly address this embodiment in which the particles of amorphous tolvaptan further consist of HPC or HPMC polymer, the reasons for rejection continue to remain applicable to claim 20 as most recently amended. 
Newly amended claim 28 now depends from claim 20 and further defines the amount of HPMC as 0.1-5% by weight based on the total weight of the suspension for oral administration. 
Namburi’s exemplified suspension exemplifies the use of 1.0% HPMC with viscosity of 6 mPa∙s (defined in Namburi et al. as measured in a 2% aqueous solution at 20°C, such as METHOCEL E6 LV).
Thus, in 100 g total weight of the aqueous suspension, the suspension contains 1.0% (or 1.0 g) of HPMC, which meets Applicant’s range recited in claim 28 (0.1-5% by weight based on the total weight of the suspension).

Response to Applicant’s Arguments
In reply, Applicant addresses the rejections collectively, stating that “Doi’s composite particles containing tolvaptan and HPC were considered to have significantly improved solubility” such that “a person of ordinary skill in the art would not have had a reason or motivation to use Namburi’s method of making a stable suspension using Doi’s composite particles” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is not understood. The fact that Namburi’s aqueous liquid suspension already improves the solubility of a hardly soluble drug does not preclude the ordinarily skilled artisan from considering and identifying additional ways in which to further improve the solubility of this hardly soluble drug – such as, in this case, employing Doi’s amorphous tolvaptan dispersed in HPC polymer and spray-
Applicant further opines that “when a suspension of tolvaptan composite particles taught by Doi was formed, the tolvaptan eventually crystallized in the suspension (e.g., storage stability is low) resulting in a significant reduction in the absorbability of tolvaptan into the body” (Remarks, p.11-12). Applicant again cites to the working examples of the as-filed specification as evidence that “the use of HPMC in the suspension provided excellent long term stability, while the use of HPC provided no benefit” and that such results were “entirely unpredictable from the applied prior art” (Remarks, p.12-13).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant ostensibly refers to Fig.1 as evidence of unexpectedly improved properties with the use of HPMC in the suspension, as compared to HPC. Again, however, Applicant’s proffered comparison underlying the evidence presented in Fig.1 is made between (i) an aqueous suspension of particles of amorphous tolvaptan with HPC (0.15 g) in a weight ratio of 2:1 dispersed in 5% HPC (5 g) and purified water (95 g), and (ii) an aqueous suspension of particles of amorphous tolvaptan with HPC (0.15 g) in a weight ratio of 2:1 dispersed in 5% HPMC (5 g) and purified water (95 g). This is not a comparison of the claimed subject with the closest prior art, as required by MPEP §716.02(e). In the instant case, the closest prior art is the exemplified aqueous suspension product of the primary reference to Namburi et al., in which the active pharmaceutical component that is sparingly soluble to insoluble in water is not further formulated as particles with a polymer (this feature, absent from Namburi’s disclosure, was remedied by the citations to Kondo et al. and Doi et al. in the grounds for rejection). Applicant’s comparative examples that underlie the data presented in Fig.1 do not address an unexpected property that yields directly from the pertinent difference between the closest prior art and the instant claims – namely, in this case, that the amorphous tolvaptan particles are not further formulated with a polymer.

Accordingly, the data again referenced by Applicant in the as-filed specification is inadequate to establish that Applicant’s claimed suspension yields unexpected advantages over the closest prior art that also correlate to the full scope of subject matter claimed.
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
Applicant finally argues that “Namburi provides no guidance as to which low viscosity grade cellulose polymer, if any, would be compatible in a suspension of composite particles containing the hardly soluble drug and a polymer” (Remarks, p.13-14).

Applicant’s position in this regard cannot be accepted for two reasons - first, Namburi et al. does not describe selecting a low viscosity cellulose polymer for use in the disclosed suspension based upon its compatibility with composite particles of the hardly soluble drug and a polymer because this specific element – in which the poorly soluble drug is formulated as composite particles with a polymer – is not explicitly disclosed therein. This was the express purpose of citing to the secondary references to Kondo et al. and Doi et al. Second, Applicant’s assertion betrays an unreasonably narrow interpretation of Namburi’s teachings. Here, though Namburi et al. describes a limited subset of water-soluble, low viscosity grade cellulose polymers that may be used in the disclosed pharmaceutical aqueous suspension, the fact remains that Namburi et al. clearly and unequivocally describes – and exemplifies - HPMC as the preferred water-soluble, low viscosity cellulose polymer of the suspension. Applicant’s position, then, that the ordinarily skilled artisan would have had no guidance to specifically select HPMC from the other water-soluble, low viscosity cellulose polymers of Namburi’s disclosure is untenable, as it expressly ignores the fact that HPMC is specifically highlighted in Namburi et al. as the preferred water-soluble, low viscosity cellulose polymer of the disclosed suspension and, therefore, places specific emphasis upon its selection as the preferred and exemplified embodiment thereof.
For these reasons supra, rejection of claims 1, 6-14, 16, 20 and 22-30 is proper. 

Conclusion
Rejection of claims 1, 6-14, 16, 20 and 22-30 is proper.
Claim 19 is withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 3, 2022